 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheCelotexCorporation'andInternationalBrotherhood of Pulp,Sulphite and Paper MillWorkers AFL-CIO,'Petitioner.Case 26-RC-35 10December12, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held beforeWillieL.Clark, Jr.,Hearing Officer. The Hearing Officer's rulings madeat the hearing are free from prejudicial error andare hereby affirmed. Following the hearing, this casewas transferred to the National Labor RelationsBoard in Washington, D.C., pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended. Thereafter, the Employer fileda brief which has been duly considered.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations' involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.ThePetitionerseekstorepresenttheproductionandmaintenance employees' at theEmployer'snewParis,Tennessee,plant.TheIntervenor agrees with the Petitioner's unit request.TheEmployercontendsthattheunitisinappropriate;itwould exclude the laboratorytestersandthelaboratorytechnicians.Thelaboratory is located next to the fabricating andcoating department in the plant. At the time of thehearing, there were two employees working in thelaboratory.However, the Employer expects to haveeight employees working in the laboratory, in twocategories.One group, primarily engaged inlaboratory testing of a routine nature will spendapproximately 90 percent of its time in thelaboratory testing rawmaterials such as paints,resins,waxes and tempering oils, to determine ifthey meet the Employer's purchasing specifications.Laboratory testers are required to have only a highschool education; they work under the supervision ofthe quality control foreman and the plant chemist.The remaining group of employees will be classifiedas laboratory technicians. The technicians will gointo the plant to test the quality of the product atthe various control points. At times they may returnto the laboratory with the product to run tests,either alone or with the assistance of the tester. Thetechnicians will spend 50 or 60 percent of their timeinthe laboratory, employing various laboratorytechniques and testingmachines.The laboratorytechnicians are in a higher classification than thelaboratory testers. The Employer indicated that itwould take from a month to 6 weeks to train anemployee in either of the laboratory classifications.Both classifications are salaried and their pay is alittlehigherthanthehourlypaidemployees.Although the laboratory employees do not report tothe same line of supervision, and their vacation andinsuranceplans differ from the production andmaintenanceemployees, we conclude, on the basisof the foregoing, that they have a sufficientcommunity of interest with the production andmaintenanceemployees to justify their inclusion inthe unit.We therefore find that the following employees ofthe Employer constitute an appropriate unit for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act:Allproductionandmaintenanceemployees,includinglaboratorytestersand laboratorytechnicians, at the Employer's hardboard plant,Paris,Tennessee, excluding all office clericalemployees, guards, professionals, and supervisors,as defined in the Act.'5.The Employer moves to dismiss the petition onthe basis of an expanding unit. In early 1968, theEmployer started construction of its new hardboardplant.At the time of the hearing on June 25, 1969,therewerereceiving,finishing,andshippingactivitiestaking place at the plant, and a fewmaintenanceemployeeswereworking.At thehearing,theEmployer introduceditsmanningschedule which indicates that the plant will have amaintenancedepartment,wood yard, board mill,fabricationandcoatingdepartment,andawarehouse. It also details the specific numbers of'The petition and other formal papers were amended at the hearing sothat the name of the Employer wouldcorrectlyappear in the captions asThe Celotex Corporation.'Petition amended at the hearing to delete"United"from the petition sothat the correct name would appear in the caption as InternationalBrotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.'UnitedCement,Lime and Gypsum Workers International Union,AFL-CIO-CLC, waspermitted to intervene at the hearing on the basis ofa showing of interest'Petitionamended at the hearingto delete truckdrivers from the unit.'The Employer would exclude the office janitor from the unit However,the plant manager testified that the Employer has no definite plan to hirean office janitor,and atthe time of the hearing, there was no office janitoron the payroll.We shall therefore not pass upon the placement of thisclassificationThe Employer would also exclude all clerical employees, notonly office clerical employees.We disagree. Not only are there no plantclericalemployees now, but such employees are generally included inproduction and maintenance units180 NLRB No. 14 THE CELOTEX CORPORATIONemployees and job classifications to be filled as ofJune 2, August 15, October 15, 1969, and January15, 1970, when the Employer anticipates having atotal complement of 144 employees working in 48job classifications.It appears from the manning schedule,and indeedthe Employer contends, that by October 15, 1969, adate preceding the date of issuance of this Decision,the Employer will be fully operational in all 5 of itsplant departments, it will have employees in all ofthe 48 authorized classifications, and it will have 86percent of its fullcomplement.Inview of theforegoing we conclude that, regardless of the size oftheemployee complement on the date of thehearing, the plant will have become fully operationalon October 15, 1969, a date already passed, and asubstantial representative work force will have been63employed.Accordingly,we deny the motion todismiss the petition.[Direction of Election6 omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB 1236;N.L R B v. Wyman-Gordon Company,394 U S.759Accordingly,it is hereby directed that an election eligibilitylist, containing the names and addresses of all eligible voters, must be filedby the Employer with the Regional Director for Region 26 within 7 daysof the dateof thisDecision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances.Failure to conply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed